



COURT OF APPEAL FOR ONTARIO

CITATION: Jung v. Talon International Inc., 2019 ONCA 644

DATE: 20190807

DOCKET: C66092 & C66093

Juriansz, van Rensburg and Paciocco JJ.A.

BETWEEN

Henry Jung

Plaintiff/Defendant by counterclaim

(Respondent)

and

Talon International Inc.

Defendant/Plaintiff by counterclaim

(Appellant)

AND BETWEEN

Henry Jung and Long Ocean Holding Ltd.

Plaintiffs/Defendants by counterclaim

(Respondents)

and

Talon International Inc.

Defendant/Plaintiff by counterclaim

(Appellant)

Symon Zucker and Nancy J. Tourgis, for the appellant

Terry Corsianos, for the respondents

Heard: June 19, 2019

On appeal from the judgments of Justice Bernadette
    Dietrich of the Superior Court of Justice, dated October 5, 2018, with reasons
    reported at 2018 ONSC 4245.

Juriansz J.A.:

[1]

Talon International Inc. (Talon) appeals from two summary
    judgments. The first judgment ordered that the respondents, Henry Jung and Long
    Ocean Holding Inc., were entitled to the return of deposits paid for two
    commercial condominium units. The second judgment ordered that Mr. Jung was
    entitled to the return of the deposit paid for the purchase of a residential
    condominium unit in the same development. The two summary judgment motions were
    heard simultaneously on the consent of the parties. On appeal, I deal with them
    separately as each raise somewhat different issues.

A.

The Commercial Units

(1)

Facts

[2]

In the summer of 2005, the respondents and Talon entered into two
    agreements of purchase and sale (the agreements) for two commercial
    condominium units in the former Trump International Hotel. The deals were set
    to close on March 20, 2009. Following delays, the occupancy closing dates were
    scheduled for February 2012.

[3]

In May 2012, Talon provided the respondents with a revised
    disclosure statement for the commercial units. The disclosure statement indicated,
    among other things, the Trump International Hotel would have only 60 stories
    instead of 70, the commercial units would not have a kitchen, and the Trump International
    Hotel would not be connected to the PATH (a network of underground walkways in
    downtown Toronto).

[4]

The respondents considered these to be material changes and
    delivered notices of rescission on June 1, 2012 under s. 74(7) of the
Condominium
    Act
, 1998
, S.O. 1998, c. 19 (the Act"). In response, Talon
    brought an application under s. 74(8) to invalidate the notices of rescission. MacKinnon
    J. found the changes were not material changes as defined in the Act and
    declared the notices of rescission void:
Talon International Inc. v. Jung
,
    2013 ONSC 2466. The respondents appeal to this court was dismissed: 2014 ONCA
    137. Their application to the Supreme Court of Canada for leave to appeal was
    dismissed on July 24, 2014: [2014] S.C.C.A. No. 179.

[5]

After that, Talon affirmed its intention to close the purchases
    and the parties agreed to a unit transfer date of August 29, 2014. The
    respondents subsequently objected to the statements of adjustments provided by
    Talon. Among other things, they objected to the payment of occupancy fees and
    the calculation of interest owing. In addition, they sought abatements to the
    purchase price for the changes in the development. For example, they claimed
    abatements because the units did not have kitchens, as the agreements provided
    they would. When the statements of adjustments were not amended to their
    satisfaction, the respondents sued for specific performance with appropriate revisions
    to the statements of adjustments, and abatements to the purchase price for each
    commercial unit. In the alternative, the respondents sued for the return of the
    deposits. Talon counterclaimed for the forfeiture of the deposits, alleging
    that the respondents had breached the agreements by delivering the notices of
    rescission and failing to close the transaction.

[6]

The action and counterclaim were stayed on November 1, 2016, when
    a receiver was appointed after Talon had run into financial difficulty. On
    March 30, 2017, the Superior Court issued an approval and vesting order, transferring
    units to Talons main creditor free and clear of any security interest,
    excluded contract, adverse interest, and any right or claim of specific
    performance. The transfer included the commercial units that Talon had agreed
    to sell to the respondents.

[7]

Naturally, since Talon no longer owned the commercial units, when
    the receiver was discharged and the stay of the respondents action expired,
    the respondents could no longer obtain specific performance. They brought a
    motion for summary judgment on their alternative claim for the return of their
    deposits plus interest.

(2)

Decision of the Motion Judge

[8]

At the outset of the hearing of the motion, the motion judge
    granted the respondents leave to amend their statement of claim to make specific
    reference to s. 19 of the agreements. She determined the amendment did not
    result in any prejudice to Talon. Section 19 provided:

Termination without Default

19. In the event this Agreement is terminated through
no
    fault of the Purchaser
, all deposit monies paid by the Purchaser towards
    the Purchase Price, together with any interest required by law to be paid,
    shall be returned to the Purchaser; [Emphasis added.]

[9]

The motion judge found that summary judgment was appropriate, as
    she was able to make the necessary findings of fact and apply the law to the
    facts, and there were no genuine issues requiring a trial.

[10]

First, the motion judge referred to Talons argument in the
    motion materials, but not advanced at the hearing of the motion, that the
    respondents delivery of the notices of rescission constituted anticipatory
    breaches of the agreements. She said this argument could not succeed, as the
    respondents were simply attempting to exercise their statutory rights pursuant
    to the [Act]. In any event, after the rescission litigation, Talon did not
    elect to terminate the agreements, but instead affirmed its intention to
    complete the transactions.

[11]

Next, the motion judge found that the respondents were entitled
    to refuse to close the transactions on August 29, 2014. She described Talons
    statements of adjustments as aggressive and overreaching. Talon included
    occupancy fees without a corresponding credit for rental income, and it
    calculated interest at a rate and for a period that it declined to
    substantiate. She found Talons defence of its statements of adjustments
    cannot be supported, and the [respondents] acted in good faith in their
    attempts to negotiate fair and reasonable statements of adjustments with a view
    to closing the transactions on a timely basis. She concluded the respondents had
    no obligation to close in the face of erroneous statements of adjustments and
    in refusing to close, were merely exercising their right to insist on fair and
    appropriate statements of adjustments.

[12]

As the respondents had not breached the agreements, the
    agreements remained in force when the litigation was stayed by the appointment
    of a receiver. The motion judge reasoned that
the receiver had repudiated the agreements when it sold the units
    to a third party. She said this sale evinced the receivers intention not to
    be bound by the contracts as it rendered Talon unable to tender the units and
    close the agreements. She concluded the agreements had been terminated through
    no fault of the purchasers, and therefore s. 19 mandated the deposits should
    be returned to the respondents with interest. She granted summary judgment on
    that basis.

[13]

In her reasons, the motion judge did not refer to the
    respondents demand for abatements of the purchase price of each unit.

(3)

Issues

[14]

On appeal, Talon alleges the motion judge erred in three respects
    regarding the commercial units:

1.

The amendment of
    the statement of claim should not have been granted;

2.

The notices of
    rescission were not delivered within the required time, or alternatively, the
    notices of rescission were anticipatory breaches of the agreements; and

3.

The respondents
    breached the agreements by failing to close, and in any event, the motion judge
    should have ordered a trial of issues to determine: the validity of the
    statements of adjustments, and whether the appellants were entitled to
    abatements of the purchase price.

(4)

Analysis

(a)

Amendment of the Statement of Claim

[15]

At the hearing of the appeal, Talon did not advance, but did not
    abandon, its written argument that the motion judge erred by allowing the
    respondents to amend their statement of claim to make specific reference to the
    contractual term on which they relied to recover their deposits.

[16]

This argument has no merit given the motion judges finding Talon
    would suffer no prejudice by the amendment: see r. 26 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194. As she noted, the relief sought in the
    action included the recovery of the deposits paid with interest. The amendment
    merely added a reference to a section of the agreement that provided the
    deposit would be returned with interest should the agreement of purchase and
    sale be terminated through no fault of the purchaser.

(b)

Notices of Rescission

[17]

In oral argument Talon advanced, but did not press, arguments that
the respondents notices of rescission
under s. 74(7)
    of the Act were not delivered within the required time, and if in time, the
    notices of rescission constituted anticipatory breaches of the agreements.

[18]

These arguments also have no merit. As the motion judge found, Talon
    affirmed its intention to complete the transactions and set August 29, 2014 as
    the closing date. All issues related to the notices of rescission became
    irrelevant when Talon affirmed it would close the agreements, thereby waiving
    any alleged anticipatory breaches:
Ali v. O-Two Medical Technologies Inc
.
,
    2013 ONCA 733, 118 O.R. (3d) 321, at para. 24.

(c)

The Respondents Failure to Close

[19]

Talons primary position is that the respondents breached the
    agreements by failing to close the transactions on August 29, 2014. Talon
    claims this breach resulted in the termination of the agreements, and consequently
    the agreements were no longer binding on Talon when the receiver subsequently conveyed
    the units to the third party. In Talons view, by then the deposits had already
    been forfeited. The motion judge rejected this argument on the basis that the
    respondents had no obligation to close in the face of Talons erroneous
    statements of adjustments.

[20]

Talon argues the motion judge should have ordered a trial of the
    issues to determine the validity of the statements of adjustments and the
    respondents claim for abatements. Talon points out that the motion judge made
    no findings with respect to the respondents claim for abatements and argues,
    at the very least, that any entitlement to abatements was a genuine issue for
    trial.

[21]

These arguments cannot succeed. Talon offers no basis on which to
    disturb the motion judges finding that the statements of adjustments were
    aggressive and overreaching. There was ample support in the record for the motion
    judges finding that the statements of adjustments were erroneous. No trial of
    issues was necessary to determine this. There is no basis to interfere with the
    motion judges conclusion that the erroneous statements entitled the
    respondents to refuse to close the transactions. As the motion judge noted, the
    respondents action for specific performance (commenced on the scheduled
    closing date) was consistent with their willingness to close the transactions on
    a proper basis. The failure by the respondents to close the transactions on
    August 29, 2014 did not terminate the agreements.

[22]

As a result, the motion judge did not have to deal with the
    abatements issue. Her finding that Talons statements of adjustments were
    improper gave the respondents sufficient grounds to refuse to close. Whether
    the respondents would have been entitled to close with abatements, and the
    amount of any abatements, could not be genuine issues for trial because in the circumstances
    there was no issue of the agreements closing at all.

[23]

I am not persuaded by Talons argument that the motion judge was
    obliged to decide, or order a trial of issue to determine, what the results of
    the moot issues might have been. The act of the receiver conveying the units to
    a third party made it impossible to close the transactions on any basis and
    made the abatements issue moot.

(5)

Conclusion

[24]

The motion judges finding that the agreements were terminated as
    a consequence of the receivership, and not through any fault of the respondents,
    was amply supported by the record. There is no basis for interfering with that
    finding. I would therefore dismiss the appeal from her judgment ordering the
    return of the deposits with interest for the commercial units.

B.

The Residential Unit

(1)

Facts

[25]

Mr. Jung purchased the residential unit by agreement of purchase
    and sale (the agreement) dated November 20, 2006, and took interim occupancy
    in July 2012.

[26]

On December 20, 2012, Talon set a unit transfer date of February
    7, 2013. On February 5, 2013, Mr. Jung claimed the agreement was not binding
    because Talon had failed to deliver a current disclosure statement. In the
    alternative, he provided a notice of rescission pursuant to s. 74(7) because
    there were material changes that Talon had failed to disclose. The material
    changes alleged were the same ones he had raised in regard to the commercial
    units, including the height of the building and the lack of connection to the
    PATH. Talon responded by bringing an application under s. 74(8) for a
    determination of whether the changes were material.

[27]

Mr. Jung then issued and served a statement of claim, alleging he
    was entitled to rescind the agreement and have his deposit returned because of
    the material changes. Mr. Jung did not claim specific performance in the residential
    unit action. Talon defended and counterclaimed, alleging that Mr. Jung breached
    the agreement and forfeited the deposit.

[28]

Essentially, this was the state of affairs when litigation was
    stayed by the appointment of the receiver on November 1, 2016. The receiver
    conveyed the residential unit to Talons main creditor, as he had the
    commercial units. When the stay of proceedings expired, Mr. Jung moved for
    summary judgment for the return of his deposit plus interest.

(2)

The Decision of the Motion Judge

[29]

The motion judge
    explained that 
[o]n February 5, 2013 Mr. Jung sent Talon a notice of
    rescission demanding a current disclosure statement and seeking the return of
    his deposit based on material changes in the disclosure. She found that Talon
    did not deliver a current disclosure statement to Mr. Jung, but rather
    responded by initiating an application seeking a declaration that the notice
    of rescission was void. She reasoned that:

Mr. Jung had no obligation to close the sale of the residential
    unit while he was asserting his right of rescission under the [Act]. The
    assertion of a right of rescission does not amount to a breach of contract.

[30]

The motion judge found that Mr. Jungs position that Talon had
    failed to provide a current disclosure statement as required by the Act was reasonable
    and taken in good faith. She said:

He could not have known with certainty the extent of the
    material change because he had not been provided with a current disclosure
    statement despite his request for one and his legal entitlement to it. Based on
    the disclosure given to him regarding the commercial units, he would have known
    that there were some changes in the disclosure (e.g., the change in the height
    of the Trump Tower and the fact it would not be connected to the PATH). He
    would not have known whether there were additional changes in the disclosure
    relating to the residential unit that could be material.

[31]

She noted that at the time Mr. Jung took this position and
    delivered the notice of rescission, his appeals from MacKinnon J.s decision (which
    found that the changes were not material to the commercial unit transactions)
    had not yet been exhausted.

[32]

In the motion judges view, the agreement continued to exist
    while the litigation remained unresolved. The agreement was then terminated
    through no fault of Mr. Jung. She found:

The agreement for purchase and sale of the residential unit was
    repudiated when the receiver sold the unit to a third-party creditor. Mr. Jung
    accepted the repudiation when he moved for partial summary judgment of his
    claim and sought the return of the deposit. The agreement was thereby
    terminated.

[33]

The motion judge granted summary judgment. She did so on the
    basis of s. 20 of the agreement which, like s. 19 in the commercial unit
    agreements, stated the deposit would be returned with interest should the
    agreement be terminated through no fault of the [p]urchaser.

(3)

Issues

[34]

On appeal, Talon advances a number of grounds on which it submits
    the appeal should be allowed, some of which are identical to those raised in
    the appeal of the commercial units:

1.

The amendment of the statement of claim should not have been granted;

2.

The notice of rescission was not delivered within the required time, or
    alternatively, the notice of rescission was an anticipatory breach of the
    agreement;

3.

Mr. Jungs claim was
res judicata
, as MacKinnon J. already
    determined the changes at issue were not material; and

4.

Mr. Jung breached the agreement by failing to close and commencing an
    action in which he did not seek specific performance.

[35]

Before explaining why none of Talons arguments have merit, I
    dispose of a new argument Mr. Jung advanced on appeal: namely, the agreement
    was never binding on him as provided by s. 72(2) of the Act, because Talon
    never delivered a copy of the current disclosure statement.

(4)

Analysis

(a)

Current Disclosure Statement

[36]

Mr. Jung advanced a new argument on appeal based on the motion
    judges finding that Talon failed to deliver a current disclosure statement
    relating to the residential unit. The legal consequence of this factual
    finding, he submits, is that that the agreement was never binding on him.
    Section 72(2) provides:

An agreement of purchase and sale of a unit or a proposed unit
    entered into by a declarant is not binding on the purchaser until the declarant
    has delivered to the purchaser a copy of the
current disclosure statement
.
    [Emphasis added.]

[37]

I am not persuaded the matter is that simple. While the motion
    judge did indeed find Talon had not delivered a current disclosure statement,
    her finding when read in the full context of her reasons suggests she meant
    that Talon had not provided a revised disclosure statement under s. 74. Her
    analysis is consistent with the framework of s. 74, not s. 72. Section 74(1) requires
    the declarant to deliver to the purchaser a notice or revised disclosure
    statement clearly identifying and summarizing the changes that may be material
    changes. As the motion judge stated:

When Talon provided the
new
disclosure statement to Mr.
    Jung and his company for each of the commercial units, it did not provide Mr.
    Jung with a current disclosure statement relating to the residential unit. [Emphasis
    added.]

[38]

This sentence suggests the motion judge meant that Talon did not
    provide Mr. Jung with a new (i.e. the revised) disclosure statement for the
    residential unit at the time it provided one in regard to the commercial units.

[39]

It is telling that, Mr. Jung, in para. 16 of his affidavit, which
    he asserts is the evidentiary support for the motion judges finding, says
    Talon failed to provide a
new
disclosure statement in regards to the
    residential suite (emphasis added).

[40]

I am satisfied the motion judges finding Talon did not provide a
current disclosure statement meant that Talon did not provide a revised
    disclosure statement to advise the purchaser of what might be material changes
    as required by s. 74.

[41]

I do not accept that s. 72(2) rendered the agreement not binding
    on Mr. Jung.

(b)

Amendment of the Statement of Claim

[42]

For the reasons given in regard to the commercial units, the
    motion judge made no error in permitting Mr. Jung to amend his statement of
    claim to make specific reference to the contractual term that provided the
    deposit would be returned with interest should the agreement of purchase and
    sale be terminated through no fault of the purchaser.

(c)

Notice of Rescission and Repudiation

[43]

Before proceeding with the analysis of Talons argument that the
    notice of statutory rescission repudiated the agreement, it is useful to review
    the framework of s. 74, and its role in the Act.

[44]

It is well-established that an important purpose of the Act is
    consumer protection: see
Harvey v. Talon International Inc
.
,
    2017 ONCA 267, 137 O.R. (3d) 184, at para. 62. Section 74, in particular,
    provides a statutory scheme to protect the purchaser when there are material
    changes to a condominium development after the purchaser was first provided
    with a disclosure statement as required by s. 72. As noted, s. 74(1) requires
    the declarant to deliver to the purchaser a notice or revised disclosure
    statement clearly identifying and summarizing the changes. If the changes in
    the revised disclosure statement are material changes, or if there is a material
    change that the declarant does not disclose, s. 74(6) gives the purchaser the
    right to rescind the agreement by delivering a notice under s. 74(7). Either
    the purchaser under s. 74(5), or the declarant under s. 74(8), may make an
    application to the Superior Court for a determination whether the changes
    constitute material changes. Sections 74(9) and (10) require that the declarant
    refund the purchasers money with interest within ten days of receipt of the
    notice of rescission if no application has been made, or if an application has
    been made, within ten days of a determination that the changes are material.

[45]

The motion judge was correct to summarily reject Talons argument
    that Mr. Jungs notice of rescission under s. 74(7) constituted a repudiation
    of the contract. The effect of notice of rescission under s. 74(7) must be
    understood within the entire framework of s. 74 and its purpose of consumer
    protection. The framework: (1) places a duty on the declarant to disclose
    material changes to the information in the disclosure statement first presented
    to the purchaser, (2) provides a means of determining whether changes to the
    development are material within the meaning of the Act, and (3) entitles the
    purchaser to rescind the agreement if there are material changes. The notice of
    rescission under s. 74(7) is subject to the court confirming or invalidating
    the notice of rescission. The delivery of a notice of rescission is the
    exercise of a statutory right, not a contractual or equitable right.

[46]

In any event, the argument does not assist Talon. If the
    purchasers notice of rescission under s. 74(7) is regarded as a repudiation of
    the contract, then the declarants application to the court under s. 74(8) would
    be an affirmation of the contract. In its application under s. 74(8), Talon requested
    the court to find the notice of rescission was void.

(d)

Notice of Rescission and Timeliness

[47]

Talon submits that Mr. Jungs notice of rescission was not
    delivered within the statutorily required ten days. Talon says there are two
    bases for this finding.

[48]

First, Talon submits that in its counsels letter dated December
    20, 2012, in which it set a unit transfer date of February 7, 2013, it provided
    to Mr. Jungs counsel the information to access all of the closing documents.
    This, Talon, argues satisfied its obligation under s. 74(1) to provide a
    revised disclosure statement and started the running of the ten-day period for
    the purchaser to deliver a notice of rescission. Talon points out that Mr.
    Jungs notice of rescission was delivered on February 5, 2013, more than ten days
    after its December 20, 2012 letter.

[49]

This argument amounts to an attack on the motion judges finding
    that Talon did not provide to Mr. Jung a revised disclosure statement as
    required s. 74(1). The argument fails because providing information on how to
    access the closing documents does not satisfy s. 74(1)s requirement that
    revised disclosure be provided under this section.  T.A. Heeney R.S.J. explained
    in
Ram v. Talon International Inc
.,
2015 ONSC 5660, affd 2016
    ONCA 807, why disclosure under s. 74(1) must clearly and specifically bring
    home to the purchaser that s. 74 is being engaged. He said at para. 226:

Since the giving of a notice under this section triggers certain
    specified statutory rights on the part of the purchaser, to which attach
    certain specified time limits during which those rights must be exercised, it
    seems to me to be essential that the notice bring home to the purchaser that s.
    74 of the Act is thereby being engaged. Words such as this notice is being
    delivered to you pursuant to s. 74 of the [Act] would be necessary and
    sufficient to put the purchaser on notice that the time limit for exercising
    his or her rights under s. 74 has now begun to run.

[50]

There is no basis for revisiting the motion judges finding Talon
    failed to provide a revised disclosure statement. The ten-day period to
    deliver a notice of rescission did not begin running when Talon provided Mr.
    Jungs counsel the information to access all of the closing documents.

[51]

Second, Talon submits that Mr. Jung learned of all the material
    changes when he received the revised disclosure statement regarding the
    commercial units, and that he did not deliver the notice of rescission until
    well after ten days later.

[52]

This may be so, but s. 74(6) requires that the notice of
    rescission be delivered within 10 days
of the latest of
: (1) receipt
    of the revised disclosure statement if one is provided, (2) the date when the
    purchaser became aware of the material change, or (3) the date on which the
    Superior Court determines whether the change is a material change. Here,
    Talons application to the Superior Court to determine whether the changes were
    material has never been determined. Therefore, the notice of rescission cannot
    be out of time.

(e)

MacKinnon J.s Decision

[53]

Talon claims that the motion judge ought to have applied the
    principle of
res judicata
to Mr. Jungs claim. Talon points out the
    alleged material changes are in fact the same changes that MacKinnon J. found not
    to be material in the commercial unit transactions.

[54]

This argument also rests on a faulty premise. MacKinnon J.s
    decision turned on expert evidence that the changes did not affect the investment
    value of the commercial units, and there would be no reduction in the income
    the purchasers might have expected to receive from the commercial units. Quite
    different considerations would apply in determining whether a change is
    material to a residential unit. For example, whether a building has direct
    access to the PATH may be material to a person who is resident in the building
    throughout the winter.

[55]

Mr. Jungs claim that there were material changes entitling him
    to rescind the agreement is not barred by the principle of
res judicata
.
    The motion judge found that Mr. Jung brought this claim in good faith and on an
    objectively reasonable basis. His claim  and Talons s. 74(8) application  remained
    outstanding at the time of receivership.

(f)

Failure to Seek Specific Performance

[56]

Talons principal argument is that Mr. Jung breached the
    agreement by failing to close and commencing an action in which he did not seek
    specific performance. Talon submits the failure to seek specific performance is
    the crucial difference in the two actions: by not seeking specific performance,
    Mr. Jung did not affirm his intention to complete the transaction as he had in
    regard to the commercial units.

[57]

However, the fact that the Superior Court has not yet determined
    Talons s. 74(8) application undermines Talons main argument. That Talons s.
    74(8) application remained outstanding means the agreement could not be
    considered terminated. In determining that application, the court might have
    invalidated Mr. Jungs notice of rescission leaving him with the obligation to
    close the transaction, or it might have confirmed his right to rescind the
    agreement. But the application was stayed by the appointment of the receiver
    before proceedings reached that stage of finality. When the stay expired,
    Talons s. 74(8) application and the validity of Jungs notice of rescission
    had become moot because the receiver had conveyed the residential unit to the third-party
    creditor. The motion judge properly concluded the agreement was still in force
    up until the time at which the receiver conveyed the residential unit to the
    third party.

[58]

I stated in regard to Talons argument about the commercial units,
    the motion judge was not obliged to decide, or order a trial of issue to
    determine, what the results of the moot issues might have been. Once the
    receiver had completed the transfer of the residential unit, the agreement was
    terminated through no fault of Mr. Jung. On the basis of s. 20 of the
    agreement, Mr. Jung was entitled to the return of the deposit plus interest.

(5)

Conclusion

[59]

The motion judges finding that the agreement was terminated as a
    consequence of the receivership, and not through any fault of Mr. Jung, was
    amply supported by the record. There is no basis for interfering with that
    finding. I would therefore dismiss the appeal from her judgment ordering the
    return of the deposit plus interest for the residential unit.

C.

COSTs

[60]

As agreed by the parties, costs are awarded to the respondents in
    the amount of $10,000 inclusive of disbursements and applicable taxes.

Released: DMP AUG 7 2019

R.G. Juriansz J.A.

I agree. K. van
    Rensburg J.A.

I agree. David M.
    Paciocco J.A.


